11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Cruz Jose Beltran,                           * From the 42nd District Court
                                               of Taylor County
                                               Trial Court No. 26933A.

Vs. No. 11-17-00061-CR                        * February 21, 2019

The State of Texas,                          * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Stretcher, J., and Wright, S.C.J., sitting
                                               by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the judgments below. Therefore, in accordance with this court’s
opinion, the judgments of the trial court are in all things affirmed.